PEOPLES BANCORP INC. (Nasdaq: PEBO) TELECONFERENCE CALL TO DISCUSS SECOND QUARTER 2008 EARNINGS Tuesday, July 29, 200811:00 am local time Facilitator: Good morning, and welcome to Peoples Bancorp’s conference call.My name is Ryan, and I will be your conference facilitator today.Today’s call will cover Peoples Bancorp’s discussion of results of the operations for the quarter ended June 30, 2008. Please be advised all lines have been placed on mute to prevent any background noise.After the speakers’ remarks, there will be a question and answer period.If you would like to ask a question during this time, simply press star and the number one on your telephone keypad and questions will be taken in the order they are received.If you would like to withdraw your questions, press “star” and the number “two”. This call is also being recorded.If you object to the recording, please disconnect at this time. Please be advised that the commentary in this call may contain projections or other forward-looking statements regarding future events or Peoples’ future financial performance. These statements are based on management’s current expectations.
